Citation Nr: 0815692	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  07-20 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.

2.  Entitlement to specially adapted housing or a special 
housing adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1964 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from April 2003 and February 2006 rating decisions of 
a Department of Veterans Affairs (VA) Regional Office (RO) 
that denied the veteran's claims of entitlement to automobile 
and adaptive equipment or adaptive equipment only and to 
specially adapted housing or a special housing adaptation 
grant.  The veteran testified before the Board regarding the 
issue of entitlement to automobile and adaptive equipment or 
adaptive equipment only in August 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

In August 2006 testimony before the Board, the veteran stated 
that he had been granted adaptive equipment by the San Juan, 
Puerto Rico Regional Office for his automobile in the form of 
a hoist for his motorized scooter.  

VA assists in providing an automobile or other conveyance to 
each eligible person by paying the total purchase price of 
the automobile or other conveyance (including all State, 
local, and other taxes) or a prescribed limit (currently 
$11,000), whichever is the lesser, to the seller from whom 
the eligible person is purchasing under a sales agreement 
between the seller and the eligible person.  38 U.S.C.A. § 
3902 (West 2002).  No eligible person shall be entitled to 
receive more than one automobile or other conveyance.  38 
U.S.C.A. § 3903 (West 2002).

A veteran is eligible for certification of eligibility for 
financial assistance in the purchase of one automobile or 
other conveyance if he or she had active military, naval or 
air service and exhibits one of the following as the result 
of a disease or injury incurred in or aggravated during 
active service:  (i) loss or permanent loss of use of one or 
both feet; (ii) loss or permanent loss of use of one or both 
hands; or (iii) permanent impairment of vision of both eyes. 
38 C.F.R. § 3.308(a), (b) (2007). For adaptive equipment 
eligibility only, service-connected ankylosis of one or both 
knees or one or both hips is sufficient to show entitlement.  
38 U.S.C.A. § 3901 (West 2002); 38 C.F.R. § 3.808(b) (2007).

It is not clear from a review of the record whether the 
veteran was granted an automobile under the provisions of 38 
U.S.C.A. § 3902, and thus whether the veteran has already 
received the one automobile or other conveyance to which he 
is entitled, or whether he was granted adaptive equipment for 
an automobile he already owned.  If the veteran was granted 
adaptive equipment, it is unclear for how many automobiles he 
was granted adaptive equipment.  As a veteran is entitled to 
adaptive equipment for no more than two automobiles at any 
time or during any four-year period, it must be determined 
for how many automobiles he was granted adaptive equipment, 
and the date as of which he was granted the eligibility.  In 
this regard, the Board notes that the veteran has relocated 
to Arizona, and then to Florida, and it is unclear whether he 
brought the vehicle for which the adaptive equipment may have 
been granted with him to these locations.  

Additionally, in his July 2007 substantive appeal of the 
issue of entitlement to specially adapted housing or a 
special housing adaptation grant, the veteran requested a 
travel board hearing to be held at the RO in Phoenix, 
Arizona.  As such a hearing has not yet been conducted, the 
RO should schedule such a hearing.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a travel 
board hearing in connection with his 
appeal concerning the issue of 
entitlement to specially adapted 
housing or a special housing adaptation 
grant to be held at his local RO.
2.  Determine whether the veteran was 
granted an automobile or whether he was 
granted adaptive equipment only.  If 
the veteran was granted adaptive 
equipment, determine for how many 
automobiles he was granted adaptive 
equipment, and the date as of which he 
was granted the eligibility.  Finally, 
if the veteran was granted adaptive 
equipment, determine whether he brought 
the vehicle for which the adaptive 
equipment was granted with him when he 
relocated.  

3.  Then, readjudicate the claims.  If 
any decision remains adverse to the 
veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
period for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

